DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Response to Arguments
Applicant’s arguments filed 12/16/2020 have been fully considered but they are moot in view of the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “safe read command” and “safe data”.  The term "safe" is a relative term which renders the claim indefinite.  The term "safe" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, 8-11, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero et al (US Pat. 9,612,901; hereinafter referred to as Ruggiero) in view of Ichiriu et al (US Pat. 7,043,673; hereinafter referred to as Ichiriu) in view of Jeon et al (US Pat. 8,661,317; hereinafter referred to as Jeon).
As per claim 1:	Ruggiero teaches a method comprising: 
detecting in a communication bus (Fig. 2, 205), by a parameter safe storage circuit (Fig. 3, 390), a write command (Fig. 3, 330) to a first circuit (Fig. 1), the write command comprising a write address (Fig. 4, 410) and write data (Fig. 4, 465), the first circuit being different than the parameter safe storage circuit (see Figs. 1 and 3); 
comparing, by the parameter safe storage circuit (Fig. 4, 420), the write address with a set of predefined addresses (Fig. 4, 420); 
when the write address does not match a predefined address of the set of predefined addresses (Fig. 4, 430 NO), generating, by the parameter safe storage circuit, an error correction code (ECC) based at least on the write data (Fig. 4, 455), and 
storing the ECC in a memory (Fig. 4, 465);
detecting in the communication bus, by the parameter safe storage circuit, a read command to the first circuit (col. 8, line 14), the read command comprising a read address (Fig. 4, 410) and read data (Fig. 3, read data return); 
comparing, by the parameter safe storage circuit (Fig. 4, 420), the read address with the set of predefined addresses (Fig. 4, 420); and 
when the read address does not match a predefined address of the set of predefined addresses (Fig. 4, 430 NO), determining, by the parameter safe storage circuit, whether the read data is corrupted based on the stored ECC (Fig. 3, read return ECC; 380).
Not explicitly disclosed is providing an error notification when the read data is determined to be corrupted.  However, Ichiriu in an analogous art teaches providing an 
Also not explicitly disclosed is comparing the read and write address with a set of predefined safe addresses; and when the read and write address matches a safe address, respectively checking or generating an ECC.  However, Ruggiero teaches only two possibilities of addresses: safe addresses (ECC regions 110 and 130) and unsafe addresses (ECC free region 120); with a single outcome for each type of address (Fig. 4, 430; yes or no).  Therefore, comparing a received address with an unsafe address and generating ECC if there is no match is logically and functionally equivalent to comparing a received address with a safe address and generating ECC if there is a match; and it would have been obvious for one of ordinary skill in the art before the effective filing date to do so for that reason.
Also not explicitly disclosed is storing the ECC in a memory of the parameter safe storage circuit.  However, Jeon in an analogous art teaches additionally storing ECC in a memory of a circuit separate from the main memory (ECC register 112 in Figs. 1B, 1C, 3; col. 6, lines 33-35 and 46-49).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to concurrently store the ECC bits of Ruggiero in the main memory as well as the circuit 390.  This modification would 
As per claim 2:	Ruggiero teaches the method of claim 1, further comprising: a second write and read command (Ruggiero teaches a plurality of writes and reads in col. 2, lines 22-27; where each write and read instance 410 is performed by the method of Fig. 4 and detailed above in the rejection of claim 1).
As per claim 8:	Ruggiero teaches the method of claim 1, wherein the first circuit is arranged in a first integrated circuit (Fig. 1), and wherein the parameter safe storage circuit is arranged in a second integrated circuit different from the first integrated circuit (Fig. 3; it would also have been obvious to relocate any part, or make them integral or separate as discussed in MPEP 2144.04).
As per claims 9, 18:	Ruggiero teaches an integrated circuit comprising: 
a communication interface (Fig. 3) configured to be coupled to a communication bus (Fig. 2, 205); 
a first circuit configured to be coupled to the communication bus (Fig. 1); and 
a parameter safe storage circuit configured to be coupled to the communication bus (Fig. 3, 390), the parameter safe storage circuit comprising a memory (Fig. 3, 395) and being configured to: 
detect in the communication bus a write command (Fig. 3, 330) to the first circuit (Fig. 1), the write command comprising a write address (Fig. 4, 410) and write data (Fig. 4, 465); 
compare the write address with a set of unsafe predefined addresses (Fig. 4, 420); 
when the write address does not match an unsafe predefined address of the set of unsafe predefined addresses (Fig. 4, 430 NO), generate an error correction code (ECC) based at least on the write data (Fig. 4, 455), and store the ECC in a memory (Fig. 4, 465); 
detect in the communication bus a read command to the first circuit (col. 8, line 14), the read command comprising a read address (Fig. 4, 410) and read data (Fig. 3, read data return); 
compare the read address with the set of unsafe predefined addresses (Fig. 4, 420); and 
when the read addresses does not match an unsafe predefined address of the unsafe addresses (Fig. 4, 430 NO), determine whether the read data is corrupted based on the stored ECC (Fig. 3, read return ECC; 380).
Not explicitly disclosed is providing an error notification when the read data is determined to be corrupted.  However, Ichiriu in an analogous art teaches providing an error notification (Fig. 15, 132) when the read data (Fig. 15, 151) is determined to be corrupted (Fig. 15, 465).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the teachings of Ichiriu to output the error notification flag of Ruggiero.  This modification would have been obvious to one of 
Also not explicitly disclosed is comparing the read and write address with a set of safe addresses; and when the read and write address matches a safe address, respectively checking or generating an ECC.  However, Ruggiero teaches only two possibilities of addresses: safe addresses (ECC regions 110 and 130) and unsafe addresses (ECC free region 120); with a single outcome for each type of address (Fig. 4, 430; yes or no).  Therefore, comparing a received address with an unsafe address and generating ECC if there is no match is logically and functionally equivalent to comparing a received address with a safe address and generating ECC if there is a match; and it would have been obvious for one of ordinary skill in the art before the effective filing date to do so for that reason.
Also not explicitly disclosed is storing the ECC in a memory of the parameter safe storage circuit.  However, Jeon in an analogous art teaches additionally storing ECC in a memory of a circuit separate from the main memory (ECC register 112 in Figs. 1B, 1C, 3; col. 6, lines 33-35 and 46-49).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to concurrently store the ECC bits of Ruggiero in the main memory as well as the circuit 390.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the ECC storage could have been separated from the main memory without changing the principle of operation, and would also have provided the benefit of quicker read operations as explained by Jeon in col. 6, lines 36-39.

As per claim 11:	Ruggiero further teaches the integrated circuit of claim 9, further comprising a second circuit configured to be coupled to the communication bus (Fig. 2, any of devices 210-280).
As per claim 16:	Ruggiero further teaches the integrated circuit of claim 9, further comprising the communication bus coupled to the communication interface, the first circuit, and the parameter safe storage circuit (Fig. 2, 205 is coupled to each component in the system).
As per claim 20:	Ichiriu further teaches the parameter safe storage circuit of claim 18, wherein the parameter safe storage circuit is configured to provide the error notification by asserting an error flag (Fig. 15, 132) in a register accessible via the communication bus (Fig. 15, 462).

Claims 3 and 17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ruggiero in view of Ichiriu in view Jeon in view of Kelly et al (US Pat. 5,592,631; hereinafter referred to as Kelly). 

	However, Kelly in an analogous art teaches determining whether the communication bus is inactive; and when the communication bus is inactive, issuing a memory read command (col. 11, lines 25-27).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the safe read operation of Ruggiero as disclosed in claim 1 after determining that the communication bus is inactive.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have increased bus performance (col. 12, lines 15-18).
As per claim 17:	Ruggiero teaches the integrated circuit of claim 9.  Not explicitly disclosed is urther comprising an access arbiter coupled to the communication interface and the parameter safe storage circuit, the access arbiter configured to determine whether the 

Claim 4 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ruggiero in view of Ichiriu in view of Jeon in view of Kelly in view of Freking et al (US Pat. Pub. 2009/0132876; hereinafter referred to as Freking). 
As per claim 4:	Ruggiero et al teach the method of claim 3 above.  Not explicitly disclosed is: correcting the safe read data using the safe ECC; and writing the corrected safe read data in the predefined address of the first circuit via the communication bus.  However, Freking in an analogous art teaches correcting read data using ECC and writing it back to the read data address (paragraph 3; Fig. 8, 165).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the memory scrub operation of Freking in Ruggiero et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have enabled correction of errors as discussed by Freking.


As per claim 5:	Ruggiero et al teach the method of claim 4 above.  Not explicitly disclosed is wherein correcting the safe read data comprises using an extended Hamming code.  However, Liu in an analogous art teaches using an extended Hamming code as an ECC (col. 5, lines 55-60).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use an extended Hamming code as the ECC of Ruggiero.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was one of several well-known ECC codes, as taught by Liu (col. 5, lines 55-60).

Claim 6 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ruggiero in view of Ichiriu in view of Kelly in view of Freking in view of Daga et al (US Pat. Pub. 2011/0289381; hereinafter referred to as Daga).
As per claim 6:	Ruggiero et al teach the method of claim 4 above.  Not explicitly disclosed is wherein correcting the safe read data comprises correcting more than one error in the safe read data.  However, Daga in an analogous art teaches double bit error correction (paragraph 29).


Claim 7 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ruggiero in view of Ichiriu in view of Bruckert et al (US Pat. 4,916,704; hereinafter referred to as Bruckert).
As per claim 7:	Ruggiero et al teach the method of claim 1 above.  Not explicitly disclosed is: wherein the communication bus is a parallel bus.  However, Bruckert in an analogous art teaches a parallel communication bus (Fig. 18, 1815; col. 20, lines 58-59).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement a parallel bus in Ruggiero.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known type of preferred bus that could have been employed, as shown by Bruckert in Fig. 18.

Claims 12 and 19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ruggiero in view of Ichiriu in view of Jeon in view of Sharon et al (US Pat. 8,437,183; hereinafter referred to as Sharon).
As per claims 12, 19:	Ruggiero et al teach the integrated circuit of claims 9 and 18 above.  Not 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a one-time programmable memory for the storage 395 of Ruggiero.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because any known suitable memory would have provided the same predictable results, as shown by Sharon.

Claim 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ruggiero in view of Ichiriu in view of Jeon in view of Beattie et al (US Pat. 9,665,423; hereinafter referred to as Beattie).
As per claim 13:	Ruggiero et al teach the integrated circuit of claim 9 above.  Not explicitly disclosed is: wherein the communication interface comprises a serial peripheral interface.  However, Beattie in an analogous art teaches a memory comprising a serial peripheral interface (col. 3, lines 30-35).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a serial peripheral interface in Ruggiero et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was one of many known memory interfaces in the art (col. 9, lines 27-32).

Claims 14-15 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ruggiero in view of Ichiriu in view of Jeon in view of Fernald (US Pat. Pub. 2014/0040512).
As per claims 14-15:	Ruggiero et al teach the integrated circuit of claim 9 above.  Not explicitly disclosed is: wherein the communication bus is an advanced peripheral bus and the integrated circuit further comprises: a first peripheral bus master coupled between the communication interface and the first circuit; and a second peripheral bus master coupled between the communication interface and the parameter safe storage circuit.  However, Fernald in an analogous art teaches a communication bus (Fig. 1, 112) that corresponds to an advanced peripheral bus, and has a plurality of bus masters to drive the appropriate control lines on the bus (paragraph 29).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to include a bus master for each of the parameter safe storage circuit and first circuit of Ruggiero.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because each of the parameter safe storage circuit and first circuit of Ruggiero would have required driven control signals, and the respective bus masters would have enabled that, as disclosed by Fernald in paragraph 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111